DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2021 has been entered.

Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on August 4, 2021. Claims 1-8, 11-23 are pending in the application. Claims 12-13 and 17-23 are withdrawn and claims 1-8, 11 and 14-16 are being examined herein. 

Status of Objections and Rejections
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Hyland ‘304 in view of Hyland ‘674 and further in view of Smith is withdrawn in light of further consideration.

All other rejections from the previous office action are maintained and modified as necessitated by the amendment.
New grounds for rejection of claims 14-16 under 35 USC 103 are presented in light of further search and consideration. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyland et al. (US 2009/0294304) (hereinafter Hyland ‘304) in view of Hyland et al. (US 2005/0178674) (hereinafter Hyland ‘674).

Regarding claim 1, Hyland ‘304 teaches an electrochemically active device for collecting and retaining a biological sample (electrochemical testing method for detecting the presence of ischemia. para. [0005], an electrochemical cell may be either a two-electrode or a three-electrode system, Fig. 1 and 2, para. [0071], [0072], sample can be bodily fluid, para. [0065]) comprising: 
(i) at least a pair of conductive tracks (electrodes will be connected to electrically conducting tracks, para. [0080]); 
(working electrode 5 and pseudo reference electrode, para. [0076], [0077], cell may optionally comprise a separate counter electrode in addition to the working and pseudo reference electrodes, para. [0083]); 
Hyland ‘304 teaches a substrate (Fig. 1, base 1) but is silent with respect to whether the conductive tracks are disposed on the substrate. However, Hyland ‘674 teaches electrochemical cells (abstract) like that of Hyland ‘304 wherein more detail is shown with respect to the conductive tracks. Hyland ‘674 discloses wherein the conductive tracks extends from the electrodes and are disposed on the substrate (Fig. 7, para. [0076]). It would have been obvious to of ordinary skill in the art at the time of filing the invention to modify Hyland ‘304 to include the conductive tracks on the substrate as discloses by Hyland ‘674 because doing so provides the device with a manner to arrange and mate with a measuring instrument (para. [0076], Hyland ‘674).
Hyland ‘304 teaches (iii) an electrochemically active receptor, (the material comprising a transition metal salt is typically contained within the receptacle, as depicted at 7 in FIG. 1, para. [0081], copper salts, para. [0047]). Hyland teaches wherein the receptor consists of a transition metal salt (The material comprising a transition metal salt may consist of said transition metal salt, or it may comprise additional ingredients, para. [0064]). Hyland ‘304 fails to explicitly teach wherein the transition metal salt is a copper (II) salt.  However, Hyland ’304 teaches wherein the transition metal salt may be cobalt (II) salt (para. [0048]) and that examples of suitable transition metal salts include manganese, iron, cobalt, copper, and nickel salts (para. [0047]). Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have chosen wherein said receptor is selected from the group consisting of a copper (II) salt from the finite number of identified transition metal salts as identified by Hyland ‘304 in order to achieve the desired purpose of detecting the presence of ischemia with a reasonable expectation of success. 
Examiner interprets the teachings of Hyland ‘304 to meet the limitation “wherein said receptor is selected from the group consisting of a copper (II) salt” since Hyland ‘304 teaches wherein the material comprising a transition metal salt may consist of said transition metal salt, or it may comprise additional ingredients, para. [0064]
Hyland ‘304 teaches wherein said receptor is in chemical contact with said at least one electrode member and a biological sample with a bioanalyte (transition metal salt liquid in contact with the working electrode which is located in the wall of the receptacle. The liquid is also typically in contact with the pseudo reference electrode. Thus, on application of a voltage across the cell, electrochemical reaction may occur and a measurable current be produced, para. [0081], sample contacts transition metal salt (para. [0005])).  

Regarding claim 2, Hyland ‘304 teaches wherein said substrate comprises a polymer or paper (insulating material is typically a polymer, para. [0079]).  

Regarding claim 3, Hyland ‘304 teaches wherein the at least one electrode member comprises three electrodes disposed on said substrate (an electrochemical cell may be either a two-electrode or a three-electrode system. A two-electrode system comprises a working electrode and a pseudo reference electrode. A three-electrode system comprises a working electrode, a pseudo reference electrode and a separate counter electrode, para. [0071]).  

Regarding claims 4 and 5, Hyland ‘304 teaches the devices of the invention may comprise two or more electrochemical cells and each cell comprises a working electrode and may additionally comprise a counter electrode (para. [0091]) but fails to specifically teach comprising a plurality of electrode members comprising two electrodes (claim 4) or three electrodes (claim 5) disposed on said substrate.  However, a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B). It would have been obvious to one of ordinary skill in the art at time the invention was filed to provide plurality of electrode members disposed on the substrate because one of ordinary skill in the art would, from general knowledge of dealing with electrochemical cells and biological sensing would recognize that additional electrode members would enable multiple tests to be run at the same time and such arrangement would yield expected results.  

Regarding claim 6, Hyland ‘304 teaches wherein said at least one electrode member comprises patterned electrodes (The working electrode is, for example, in the form of a continuous band around the wall(s) of the receptacle, para. [0076], The cell also contains a pseudo reference electrode which may be present, for example, in the base of the receptacle, in a wall or walls of the receptacle or in an area of the device surrounding or close to the receptacle, para. [0077]).  

Regarding claim 7, Hyland ‘304 teaches wherein a membrane is disposed on said at least one electrode member (the open end of the receptacle is substantially covered with a semi-permeable or permeable membrane 4, para. [0073], Fig. 1, membrane 4 shown on the electrodes).  

Regarding claim 11, Examiner notes that a housing and wherein said housing is a cartridge or a cassette are not positively recited elements of the claim since the preamble of the claim is drawn to the device and not a system. Therefore, the limitation wherein “said device is disposed in a housing, wherein said housing is a cartridge or a cassette” is a recitation of intended use. A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Hyland ‘304 is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim such as being disposed in a housing.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyland ‘304 et al. (US 2009/0294304) in view of Wayment et al. (US 2006/0191788).

Regarding claim 14, Hyland ‘304 teaches a point-of-care biosensor for measuring a concentration of a bioanalyte in a biological sample (portable hand-held device for electrochemical test in a medical environment, para. [0006], that the amount of electrochemically detectable transition metal salt is higher for an ischemic sample than a healthy sample, based on a constant starting concentration of transition metal salt, para. [0005], the biosensor comprising:
 (ii) an electrochemically-active device for collecting and retaining a biological sample (strip S, Fig. 2, para. [0084], an electrochemical cell may be either a two-electrode or a three-electrode system, Fig. 1 and 2, para. [0071], [0072], sample can be bodily fluid, para. [0065]), wherein said device comprises at least a pair of conductive tracks (electrodes will be connected to electrically conducting tracks, para. [0080]), at least one electrode member, said member comprising two or three electrodes (working electrode 5 and pseudo reference electrode, para. [0076], [0077], cell may optionally comprise a separate counter electrode in addition to the working and pseudo reference electrodes, para. [0083]).
 Hyland ‘304 teaches (iii) an electrochemically active receptor, (the material comprising a transition metal salt is typically contained within the receptacle, as depicted at 7 in FIG. 1, para. [0081], copper salts, para. [0047]). Hyland teaches wherein the receptor consists of a transition metal salt (The material comprising a transition metal salt may consist of said transition metal salt, or it may comprise additional ingredients, para. [0064]). Hyland ‘304 fails to explicitly teach wherein the (para. [0048]) and that examples of suitable transition metal salts include manganese, iron, cobalt, copper, and nickel salts (para. [0047]). Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have chosen wherein said receptor is selected from the group consisting of a copper (II) salt from the finite number of identified transition metal salts as identified by Hyland ‘304 in order to achieve the desired purpose of detecting the presence of ischemia with a reasonable expectation of success. 
Examiner interprets the teachings of Hyland ‘304 to meet the limitation “wherein said receptor is selected from the group consisting of a copper (II) salt” since Hyland ‘304 teaches wherein the material comprising a transition metal salt may consist of said transition metal salt, or it may comprise additional ingredients, para. [0064].
Hyland ‘304 teaches wherein said receptor is in chemical contact with said at least one electrode member and a biological sample with a bioanalyte (transition metal salt liquid in contact with the working electrode which is located in the wall of the receptacle. The liquid is also typically in contact with the pseudo reference electrode. Thus, on application of a voltage across the cell, electrochemical reaction may occur and a measurable current be produced, para. [0081], sample contacts transition metal salt (para. [0005])).  


(para. [0006]) but is silent with respect to the structural details for making such measurements and therefore fails to teach (i) a housing having a display member and an electrically conducting port, (ii) wherein the device is disposed to connect to said housing through said electrically conductive port, (iii) a digital controller disposed in said housing and configured to measure redox current from a redox potential applied to said device, retrieve and display albumin bioanalyte concentration, by linearly matching the concentrations of albumin. 
Wayment teaches a device for in vitro detection of an ischemic event in a patient sample (abstract). Wayment teaches a hand held point of care device in Fig. 10 wherein the device comprises an electronics module to be held in the hand and that the housing 14 contains the read electronics, power source and other components required to perform measurement operations para. [0090] (which reads on the limitation a digital controller disposed in said housing). Wayment teaches the housing has a display 18  (para. [0093]) and aperture 30 (which reads on the limitation a housing having a display member and an electrically conducting port) into which the strip is inserted to allow the results to be read wherein the electrodes of the strip are connected via a corresponding trace 32 which is electrically continuous with its corresponding strip contact 28 (paras. [0094]-[0095], which reads on the limitation (ii) wherein the device is disposed to connect to said housing through said electrically conductive port). Wayment teaches the housing comprising the read electronics and other components required to perform measurement operations and adsorption or (para. [0108], (which reads on the limitation configured to measure redox current from a redox potential applied to said device, retrieve and display albumin bioanalyte concentration, by linearly matching the concentrations of albumin).
It would have been obvious to one of ordinary skill in the art to modify the device of Hyland ‘304 to include (i) a housing having a display member and an electrically conducting port, (ii) wherein the device is disposed to connect to said housing through said electrically conductive port, (iii) a digital controller disposed in said housing and configured to measure redox current from a redox potential applied to said device, retrieve and display albumin bioanalyte concentration, by linearly matching the concentrations of albumin of Wayment with a reasonable expectation of success of carrying out portable ischemia testing using a hand held device with a meter. 

	Regarding claim 15, the limitation “comprising a membrane treated with a boronate affinity agent selected from the group consisting of boronic acid, phenyl boronic acid (PBA), aminophenyl boronic acid (APBA)” is only required “when said bioanalyte is glycated albumin.” Modified Hyland does not teach wherein the bioanalyte is glycated albumin and therefore meets claim 15. 

Regarding claim 16, Modified Hyland ‘304 teaches wherein a database member with stored standard values of albumin bioanalyte concentrations in biological samples (Wayment, Fig. 6 and Fig. 7 showing resulting current plots).


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach nor fairly suggest wherein the membrane is treated with a boronate affinity agent, selected from the group consisting of boronic acid, phenyl boronic acid (PBA), and aminophenyl boronic acid (APBA) device of claim 8 in combination with an electrochemically active receptor that is selected from the group consisting of: a) a metal porphyrin, b) a combination of a metal porphyrin and methylene blue, c) a copper (II) salt, and d) a combination of a copper (II) salt and methylene blue, as recited.

Response to Arguments
In the arguments presented on pages 8-9 of the amendment, the applicant argues that the claims the claims require the presence of an electrochemically active receptor, selected from the group consisting of a metal porphyrin, a combination of a metal porphyrin and methylene blue, a copper (II) salt, and a combination of a copper (II) salt and methylene blue. The use of the transitional phrase "consisting of' excludes 
Examiner respectfully disagrees. As noted supra, Hyland ‘304 envisages an embodiment wherein the receptor consists only of the transition metal salt rather than including the normalizing agent and buffer and therefore meets the instant limitation. Hyland ‘304 teaches the material comprising a transition metal salt may consist of said transition metal salt, or it may comprise additional ingredients. Preferred materials comprising a transition metal salt additionally comprise one or more components selected from an electrode area normalising agent, a wetting agent and preferably also a buffer, para. [0064]. Examiner is not modifying Hyland ‘304 to remove the normalizing agent as Hyland ‘304 discloses that the material may consist of the transition metal without any elements. Examiner also takes issue with applicant’s statement that “[t]he use of the transitional phrase "consisting of' excludes the presence of all 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manohar et al. (US 2010/0089774) discloses a non-enzymatic electrochemical method of simultaneous measurement of hemoglobin (Hb) and percentage of glycated hemoglobin (% HbA1c) in a blood sample is disclosed. The method includes determining the total amount of hemoglobin in a sample by electrochemically measuring the voltammetric current due to iron (II) and iron (III) redox portions in hemoglobin and determining the percentage of glycated hemoglobin (HbA1c) by potentiometry. The electrode is modified with water-insoluble boronic acid compounds. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795